Citation Nr: 1701153	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training from February 1960 to August 1960, and active service in the U.S. Army from October 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of service connection for a dental disorder, to include loss of teeth, for treatment purposes has been raised by the record.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Although the January 2013 deferred rating decision reads that a claim for dental treatment should be sent to the VA hospital, it does not appear that the issue has been adjudicated.   Because the issue has not yet been adjudicated by the appropriate VA Medical Center (VAMC), the Board does not have jurisdiction over it, and it is REFERRED for appropriate action.


FINDINGS OF FACT

1.  The Veteran received routine dental treatment during service.

2.  There was no dental trauma during service.

2.  The Veteran currently has periodontal disease, not mandible impairment. 


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2010 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment and dental records identified as relevant to the appeal have been obtained or otherwise submitted.  

The Veteran has not been provided with a VA dental examination or medical (dental) opinion in this case; however, the weight of the evidence demonstrates no dental trauma during service, and no impairment to the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  For these reasons, the Board finds that no VA dental examination or VA medical (dental) opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 
5 Vet. App. 458, 461   (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 
19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Service Connection Analysis

The Veteran contends that he sustained dental trauma during service.  He specifically asserts that he was hit in the mouth by an empty casing thrown by one of his fellow crew members, which caused fracture to the teeth.  He asserts that all of his teeth were extracted during service as a result of the in-service mouth injury and he currently has a loss of bone in the upper and lower jaw.  He seeks service connection for a dental disorder for compensation purposes on this basis.   

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a dental disorder is causally or etiologically related to service.  The service treatment and dental records, which are complete, are absent of any complaint of, diagnosis of, or treatment for dental trauma during service.  At the October 1961 service entrance examination, Tooth 1, Tooth 4, Tooth 16, and Tooth 17 were missing and large submaxillary lymph nodes were demonstrated.  In May 1963, Tooth 29 and Tooth 30 were extracted due to dental caries and infection.  See Stedman's Medical Dictionary 145600 (November 2014) (defining dental caries as a localized, progressively destructive disease of the teeth that starts at the external surface (usually the enamel) with the apparent dissolution of the inorganic components by organic acids that are produced in immediate proximity to the tooth by the enzymatic action of masses of microorganisms (in the bacterial plaque) on carbohydrates; the initial demineralization is followed by an enzymatic destruction of the protein matrix with subsequent cavitation and direct bacterial invasion; in the dentin, demineralization of the walls of the tubules is followed by bacterial invasion and destruction of the organic matrix).  In July 1963, the Veteran was hospitalized and observed for a future full upper and lower extraction.  In December 1963, the full-mouth tooth extraction was performed.  At the February 1965 service separation examination, all teeth were missing.  On the February 1965 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had "severe tooth or gum trouble" or "bled excessively after injury or tooth extraction."  When asked if he had any illness or injury other than those already noted, he answered "no."    

Because the service treatment and dental records appear complete and show no dental trauma during service and only show routine dental treatment during service (i.e., full-mouth tooth extraction due to dental caries and infection), the Board finds that dental trauma resulting from facial injury due to being hit in the mouth, as alleged, is a condition that would have ordinarily been recorded during service had it occurred; therefore, the absence of treatment for any such dental trauma during service weighs against the claim.  The Board notes that the lay and medical evidence generated contemporaneous to service is likely to reflect accurately the extent of the problems with the teeth, particularly because the Veteran sought dental treatment of the teeth on multiple occasions during service; therefore, the records are complete and are of significant probative value in determining whether there was dental trauma during service.  The service treatment and dental records, which show no dental trauma during service and routine dental treatment, to include tooth extraction, during service, are credible and outweigh the Veteran's later account that the teeth sustained trauma as a result of a facial injury in service.  The Veteran's more recent account was first made many years after service separation when the memory was less reliable is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as 

evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

The Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disorder subject to compensation under the laws and regulations administered by VA.  See, e.g., October 1999 private oral and maxillofacial surgery treatment note (noting demonstration of a fully edentulous maxilla and mandible and wearing a full mandibular denture prosthesis); see also Dorland's Illustrated Medical Dictionary 590 (30th ed. 2003) (defining edentulous as without teeth; having lost some or all natural teeth).  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150. 

As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


